



EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of
January 12, 2017 (the “Effective Date”), by and between VOXX INTERNATIONAL
CORPORATION, a Delaware corporation (“Employer”), and LORIANN SHELTON, an
individual (the “Executive”).
RECITALS
WHEREAS, Employer desires to continue to employ Executive in the capacity of
Senior Vice President/Chief Operating Officer of Employer pursuant to the terms
set forth in this Agreement.
WHEREAS, Executive desires to continue to work for Employer with the duties and
responsibilities pursuant to this Agreement.
Subject to the foregoing paragraph, the parties, intending to be legally bound,
agree as follows:
§ 1.     Definitions.
For the purposes of this Agreement, the following terms have the meanings
specified or referred to in this § 1.
“Affiliate” means a corporation or other entity controlling, controlled by or
under common control with the Employer.
“Agreement” has the meaning set forth in the preamble.
“Base Compensation” has the meaning set forth in § 3(a).
“Benefits” has the meaning set forth in § 3(c).
“Board of Directors” means the Board of Directors of Voxx.
“Business” means the consumer electronics and accessories business as engaged in
from time to time by the Employer and its Affiliates.
“Cause” means: (i) the Executive’s continued willful failure to perform in a
material respect (other than any such failure resulting from incapacity due to
Disability) the explicitly stated duties to be performed by the Executive under
this Agreement for a period of 10 days following delivery of written notice to
the Executive from the Chief Executive Officer of Employer specifying in
reasonable detail key elements of such failure; (ii) the appropriation (or
attempted appropriation) of a material business opportunity of the Employer or
its Affiliates, including attempting to secure or securing any personal profit
in connection with any transaction entered into on behalf of the Employer or its
Affiliate; (iii) the willful disclosure by the Executive of Confidential
Information of the Employer or any of its Affiliates, other than in the ordinary
course of business in connection with the performance of the Executive’s duties
in accordance with this Agreement; (iv) the misappropriation (or attempted
misappropriation) of any of the Employer’s or any of its Affiliates funds or
property; or (v) the conviction of, or the entering of a guilty plea or plea of
no contest with respect to, any offense that is a felony.
“Change in Control” shall be deemed to have occurred if:


(i)     there shall occur (i) any consolidation or merger of Employer in which
Employer is not the continuing or surviving corporation or pursuant to which the
shares of Employer (the “Shares”) would be converted into cash, securities or
other property, or (ii) any sale, lease, exchange or other transfer (in one
transaction or a series of related transactions) of assets accounting for more
than 50% of the total assets of Employer or more than 50% of the total revenues
of Employer, other than, in case of either (i) or (ii), a consolidation or
merger with, or transfer to, a corporation or other entity





--------------------------------------------------------------------------------





of which, or of the parent entity of which, immediately following such
consolidation, merger or transfer, more than 50% of the combined voting power of
the then outstanding voting securities of such entity entitled to vote generally
in the election of directors (or other governing body) is then beneficially
owned (within the meaning of Rule 13d-3 under the Securities Exchange Act of
1934 (the “Exchange Act”)) by one or more of the individuals and entities who
were such owners of Shares immediately prior to such consolidation, merger or
transfer;


(ii)     any “person” (as that term is used in Sections 13(d) and 14(d)(2) of
the Exchange Act), other than an affiliate of Voxx, becomes the beneficial owner
(within the meaning of Rule 13d-3 of the Exchange Act), directly or indirectly,
of more than 50% of the combined voting power of the then outstanding voting
securities of Employer; or


“Confidential Information” means any and all information concerning the business
and affairs of the Employer and its Affiliates including, but not limited to,
customer lists, supplier lists, Inventions, Works, Proprietary Items, trade
secrets, financial statements, business and financial projections and budgets,
historical and projected sales, capital spending budgets and plans, business and
marketing plans, strategic plans, product plans, the names and backgrounds of
key personnel, personnel training and techniques and materials, however
documented and all notes, analysis, compilations, studies, summaries and other
material prepared by or for the Employer and its Affiliates containing or based,
in whole or in part, on any information included in the foregoing.
“Disability” means a condition where for physical or mental reasons the
Executive is unable to perform the Executive’s duties (as determined in
accordance with the procedures set forth in the next sentence) and such
condition in the reasonable judgment of the Employer, as substantiated by a
medical doctor in the manner provided below, is expected to continue for such
period of time as to require replacement of the Executive in order to carry out
the business of the Employer. The determination that the physical or mental
state of the Executive constitutes a Disability shall be made by a medical
doctor who is not an employee of the Employer and who is reasonably selected by
the Employer and reasonably acceptable to the Executive (unless the Employer and
the Executive reach mutual agreement regarding the existence of a Disability)
and such determination shall be binding on both parties. The Executive must
submit to a reasonable number of examinations by the designated medical doctor
and the Executive hereby authorizes the disclosure and release to the Employer
of such determination and all supporting medical records. Any and all out of
pocket expenses incurred by the Executive in connection with the determination
by the designated medical doctor of a Disability shall be paid for or reimbursed
by the Employer. Action on behalf of the Executive may be taken by the
Executive’s guardian or duly authorized attorney-in-fact for purposes of
submitting the Executive to medical examinations and approving authorization of
disclosure. The Executive shall be deemed to have a Disability if the Executive
for any reason is unable to perform the Executive’s duties for 120 consecutive
days or for 180 days during any 12-month period.
“Effective Date” means the date first written above in this Agreement.
“Employer” means Voxx International Corporation.
“Employment Period” means the term of the Executive’s employment under this
Agreement.
“Executive” has the meaning set forth in the preamble.
“Good Reason” means (a) a material reduction in the Executive’s Base
Compensation opportunity below the amount specified in Section 3 of this
Agreement (other than a reduction applicable to all other similarly situated
participants), (b) Executive’s resignation within one hundred eighty (180) days
following Executive’s written notice to the Employer of a change of Executive’s
primary place of work from Hauppauge, New York; (c) a material reduction in the
Executive’s level of responsibility, (d) an assignment of duties inconsistent
with the Executive's position as a key executive, (e) a Change in Control, or
(f) Executive’s





--------------------------------------------------------------------------------





voluntary retirement, any time after two (2) years after the Effective Date,
with the intent to no longer seek full time employment (the “Voluntary
Retirement”).
“Inventions” has the meaning set forth in § 6(d).
“Market Jurisdictions” means Worldwide.
“Non-Compete Period” has the meaning set forth in § 7(b)(i).
“Notice of Termination” has the meaning set forth in § 5(b).
“Person” means any individual, corporation (including any non-profit
corporation), general or limited partnership, limited liability company, joint
venture, estate, trust, association, organization or governmental body.
“Proprietary Items” has the meaning set forth in § 6(b)(iv).
“Termination Date” has the meaning set forth in § 2(b).
“Works” has the meaning set forth in § 6(e).



§ 2.    Employment Terms and Duties.
(a)Employment. The Employer hereby employs the Executive, and the Executive
hereby accepts employment by the Employer, upon the terms and conditions set
forth in this Agreement.


(b)Term. The Executive's employment under this Agreement shall continue from the
Effective Date through February 28, 2020, unless terminated earlier pursuant to
§ 5 below (the “Initial Term”). Thereafter, this Agreement shall automatically
renew for additional one (1) year terms (each, a “Renewal Term”) unless, not
less than one hundred eighty (180) days prior to the expiration of the Intitial
or Renewal Term, as the case may be, either party notifies the other in writing
of their intention not to renew this Agreement.


(c)Rights and Powers; Duties. The Executive shall initially serve as the Senior
Vice President/Chief Operating Officer of the Employer. The Executive shall
provide executive, administrative, and managerial services to the Employer and
shall have such duties and powers as are prescribed by the Chief Executive
Officer of Employer. The Executive shall devote full time and attention, skill
and energy exclusively to the business of the Employer, shall use best efforts
to promote the success of the Employer’s and its Affiliate’s business and shall
cooperate fully in the advancement of the best interests of the Employer and its
Affiliates. Nothing in this § 2(c), however, shall prevent the Executive from
engaging in additional activities in connection with personal investments and
community affairs, from serving on boards of directors of businesses, as long as
such activities are not in competition with the Employer or its Affiliates
and/or do not create a conflict of interest and as long as such additional
activities or services are not inconsistent with or intrusive on the Executive's
duties under this Agreement.


(d)Key Man Insurance. If requested by the Employer, the Executive shall
cooperate with the Employer in establishing and maintaining “key man” insurance
with respect to the Executive’s services, including submitting to any medical
examinations reasonably necessary or advisable to establish. or maintain such
insurance. The “key man” insurance to be established and maintained under this §
2(d) shall be paid for by the Employer.



§3.     Compensation.
(a)Base Compensation. The Executive shall be paid by the Employer and/or its
Affiliates base salary at an annual rate of $450,000 commencing on the Effective
Date (the “Base Compensation”), which will be payable according to the
Employer's customary payroll practices.





--------------------------------------------------------------------------------





 
(b)Bonuses. Executive will receive a guaranteed annual bonus in the amount of
$50,000 and will be eligible for an additional annual cash bonus of $37,500 upon
achievement of consolidated pre-tax earnings of $5 million plus an additional
$37,500 for achievement of each additional $5 million of consolidated pre-tax
earnings (including certain adjustments) thereafter.


(c)Benefits. The Executive shall, during the Employment Period, be permitted to
participate in such Code Section 401(k), pension; profit sharing, bonus, life
insurance, disability insurance, hospitalization, dental, major medical and
other employee benefit plans of the Employer that may be in effect from time to
time, to the extent the Executive is eligible under the terms of those plans,
but not less favorable to the Executive than currently in effect (collectively,
the “Benefits”).


(d)Vacation. The Executive shall, during the Employment Period, be entitled to
the number of weeks of paid vacation per full calendar year as set forth in the
Employer’s then current vacation policy. Vacation time may not be carried over.


(e)Life Insurance. The Executive shall, during the Employment Period, be
provided a term life policy in the amount of $1,000,000 (or such reduced amount
as may be required by the Company’s insurer due to age coverage constraints)
paid for by the Employer with the beneficiary selected by the Executive.


(f)Automobile. Executive will receive a lease allowance in the amount of $1,000
per month. Upon termination pursuant to §§ 5(a)(ii) 5(a)(iv) or 5(a)(vi),
Employer shall continue payment of the lease allowance for remainder of the term
of the Executive’s lease, the remainder of which shall not exceed thirty-six
(36) months. If Executive dies during the term of this Agreement, the Employer’s
lease allowance obligation shall immediately terminate and the Executive’s legal
representative shall be entitled to either retain the leased vehicle or transfer
the lease and deliver the leased vehicle over to the Employer, which shall then
undertake the remaining payment obligations under the lease.



§4.     Expenses. The Employer shall reimburse the Executive for all reasonable
and necessary out-of-pocket expenses incurred by the Executive in connection
with the performance of services under this Agreement, subject to any
recordkeeping, reporting or similar requirements imposed pursuant to policies
and procedures of the Employer in effect from time to time.



§5.     Termination.
(a)    Events of Termination. The Employment Period and the Executive’s rights
under this Agreement or otherwise as an employee of the Employer shall terminate
(except as otherwise provided in this § 5):
(i)automatically upon the death of the Executive;


(ii)upon the Disability of the Executive immediately upon written notice from
either party to the other party;


(iii)if for Cause, immediately upon delivery of a Notice of Termination from the
Chief Executive Officer of Employer to the Executive, or at such later time as
such notice may specify;


(iv)if without Cause, upon prior written notice from the Chief Executive Officer
of Employer to the Executive, effective at such time as such notice may specify;







--------------------------------------------------------------------------------





(v)if by the Executive other than for Good Reason, upon the Executive’s
resignation 30 days following written notice from the Executive to the Board of
Directors; or


(vi)if by the Executive for Good Reason, upon and in accordance with the
following conditions. In order to terminate for Good Reason, the Executive must
give the Board of Directors a Notice of Termination at least 60 calendar days in
advance of the Executive’s intent to terminate employment for Good Reason
setting forth the specific actions by the Employer which triggered the notice
and the Notice of Termination must be received by the Chief Executive Officer of
Employer no more than ninety (90) calendar days after the
complained-of-action(s) occurred which constitute the basis for Good Reason.
Upon receipt of the Notice of Termination and for a period of fifteen (15)
calendar days thereafter, the Board of Directors shall consider the
complained-of-action(s) set forth therein and if such complained-of-action(s)
constitute Good Reason shall cure or remedy the actions set forth therein. If
the Employer adequately remedies or cures the actions giving rise to the Notice
of Termination within such 15-day period, then the resignation by the Executive
shall not be for Good Reason.


(b)    Notice of Termination. Any termination by the Employer for Cause or by
the Executive for Good Reason shall be communicated by a Notice of Termination
to the Executive or the Board of Directors, as applicable. For purposes of this
Agreement, a “Notice of Termination” means a written notice which (1) indicates
the specific termination provision in this Agreement relied upon, (ii) to the
extent applicable, sets forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of the Executive’s employment under
the provision so indicated, and (iii) the date of termination. The failure by
the Executive or the Employer to set forth in the Notice of Termination any fact
or circumstance which contributes to a showing of Cause or Good Reason shall not
waive any right of the Executive or the Employer, respectively, hereunder or
preclude the Executive or the Employer, respectively, from asserting any fact or
circumstance in enforcing the Executive’s or the Employer’s rights hereunder.
(c)    Termination Pay. Subject to the terms of §§ 7 and 8 below, effective upon
termination of employment of the Executive for any reason, except as required
under applicable law, the Employer shall be obligated to pay to the Executive
(or, in the event of the Executive’s death, the Executive’s designated
beneficiary) only such compensation as is specified in this § 5(c). The
Executive’s designated beneficiary will be such individual or trust, located at
such address, as the Executive may designate by notice in writing to the
Employer from time to time or, if the Executive fails to give notice to the
Employer of such a beneficiary, the Executive’s estate. Notwithstanding the
preceding sentence, the Employer shall have no duty under any circumstances to
determine whether any Person holding herself, himself or itself out as the
beneficiary is in fact entitled to any termination payment but may rely upon the
representations of such Person.
(i)Termination by the Employer Without Cause or by the Executive for Good
Reason. Subject to Subparagraph 5(c)(ii), if the Executive’s employment is
terminated by the Employer without Cause or by the Executive for Good Reason
(except in the case of Executive’s Voluntary Retirement as specifically provided
below), the Employer shall pay to the Executive in accordance with the
Employer’s then current payroll practices one (1) year of Base Compensation;
plus any earned and unpaid Base Compensation for the period ending on
termination; plus the incentive bonus prorated as of the date of termination. In
the case of Executive’s Voluntarily Retirement which qualifies as an event of
Good Reason, the Employer shall pay to the Executive one (1) year of Base
Compensation, reduced by the market value of Executive’s SERP as of the date of
Executive’s Voluntary Retirement. In addition, the Employer shall (A) pay for
and continue disability insurance and health insurance benefits provided to the
Executive and the Executive’s dependents immediately prior to the termination of
the Executive’s employment for a period of one year, (B) in accordance with past
practice, reimburse the Executive for expenses incurred in accordance with § 4;
and (C)





--------------------------------------------------------------------------------





pay for and continue life insurance policy in accordance with §3(e) for a period
of one year. The Executive’s entitlement to the compensation and benefits
described in this subsection (i) is specifically subject to the execution and
delivery by the Executive of a release agreement in form and substance
reasonably acceptable to the Employer.


(ii)Termination upon Disability. If the Executive’s employment is terminated as
a result of the Executive’s Disability, the Employer shall (A) pay the Executive
an amount equal to any disability payments provided pursuant to the benefits
package available to the Executive; (B) pay to the Executive in accordance with
the Employer’s then current payroll practices one (1) year of Base Compensation;
plus any earned and unpaid Base Compensation for the period ending on
termination plus any earned and unpaid annual bonus prorated as of the date of
disability; (C) in accordance with the Employer’s past practice, reimburse the
Executive for expenses incurred in accordance with § 4; and (D) pay for and
continue life insurance policy in accordance with §3(e) for a period of one
year.


(iii)Termination on Death. If the Executive’s employment is terminated because
of the Executive’s death, the Employer shall pay to the beneficiary of the
Executive any earned but unpaid Base Compensation for the period ending on the
date of the Executive’s death; plus any earned and unpaid annual bonus prorated
as of the date of death. In addition, the Employer, in accordance with the
Employer’s past practice, shall reimburse the Executive or the Executive’s heirs
or estate for expenses incurred in accordance with § 4.


(iv)Termination by the Employer for Cause. If the Executive’s employment is
terminated by the Employer for Cause, the Executive shall be entitled only to
receive the Executive’s earned but unpaid Base Compensation through the date of
termination. In addition, the Employer, in accordance with the Employer’s past
practice, shall reimburse the Executive for expenses incurred in accordance with
§ 4.


(v)Termination by the Executive without Good Reason. If the Executive’s
employment is terminated by the Executive for any reason (other than for Good
Reason), the Executive shall be entitled to receive the Executive's earned but
unpaid Base Compensation through the date of such termination. In addition, the
Employer, in accordance with the Employer’s past practice, shall reimburse the
Executive for expenses incurred in accordance with § 4.



§ 6.     Non-Disclosure and Intellectual Property Covenant
(a)    Acknowledgments by the Executive. The Executive acknowledges that (i)
during the Employment Period and as a part of the Executive's employment, the
Executive will be afforded access to Confidential Information; (ii) public
disclosure of such Confidential Information could have an adverse effect on the
Employer and its business; and (iii) the provisions of this § 6 are reasonable
and necessary to prevent the improper use or disclosure of Confidential
Information.
(b)    Agreements of the Executive. In consideration of the compensation and
benefits to be paid or provided to the Executive by the Employer under this
Agreement, the Executive covenants that:
(i)During and indefinitely following the Employment Period, except in the
performance of the Executive’s duties in accordance with this Agreement in the
ordinary course of business, the Executive shall hold in confidence the
Confidential Information and shall not use or disclose it to any Person except
with the specific prior written consent of the Chief Executive Officer of
Employer.


(ii)Any trade secrets of the Employer its Affiliates will be entitled to all of
the protections and benefits under the Uniform Trade Secrets Act (or similar
legislation) as adopted by the State





--------------------------------------------------------------------------------





where the Executive is located and any other applicable law. If any information
that the Employer deems to be a trade secret is found by a court of competent
jurisdiction not to be a trade secret for purposes of this Agreement, such
information will, nevertheless, be considered Confidential Information for
purposes of this Agreement.


(iii)None of the obligations and restrictions set forth in (i) or (ii), above,
applies to any part of the Confidential Information that the Executive
demonstrates (A) was or becomes generally available to the public other than as
a result of a direct or indirect disclosure by the Executive; (B) is required to
be disclosed pursuant to an enforceable court order; or (C) is required to be
disclosed by applicable law.


(iv)The Executive shall not remove from the Employer’s premises (except to the
extent such removal is for purposes of the performance of the Executive’s duties
at home or while traveling, or except as otherwise specifically authorized by
the Chief Executive Officer of Employer) any document, record, notebook, plan,
model, component, device or computer software or code, whether embodied in a
disk or in any other form (collectively, the “Proprietary Items”). The Executive
recognizes that, as between the Employer and the Executive, all of the
Proprietary Items, whether or not developed by the Executive, are the exclusive
property of the Employer. Upon termination of this Agreement by either party, or
upon the request of the Employer during the Employment Period, the Executive
shall return to the Employer all of the Proprietary Items in the Executive’s
possession or subject to the Executive’s control, and the Executive shall not
retain any copies, abstracts, sketches or other physical embodiment of any of
the Proprietary Items.


(c)    Disputes or Controversies. The Executive recognizes that should a dispute
or controversy arising from or relating to this Agreement be submitted for
adjudication to any court, arbitration panel or other third party, the
preservation of the secrecy of Confidential Information may be jeopardized. All
pleadings, documents, testimony and records relating to any such adjudication
will be maintained in secrecy and will be available for inspection by the
Employer, the Executive and their respective attorneys and experts, who will
agree, in advance and in writing, to receive and maintain all such information
in secrecy.


(d)    Inventions. The Executive agrees that all discoveries, concepts, and
ideas, whether patentable or not relating to any activities of the Employer
including, but not limited to, apparatus, processes, methods, compositions of
matter, techniques, and formulas, as well as related improvements or know-how
(“Inventions”) made or conceived by the Executive, either solely or jointly with
others (i) during the Executive’s employment by the Employer or (ii) within one
(1) year after termination of such employment, whether or not such Inventions
are made or conceived during the hours of the Executive’s employment or with the
use of the Employer's facilities, materials, or personnel, shall be and shall
remain the property of the Employer, whether patentable or not, and the
Executive will, without royalty or any other consideration: (a) inform the
Employer promptly and fully of such Inventions by written reports, setting forth
in detail the Invention, the procedures employed, and the results achieved; (b)
assign to the Employer all of the Executive’s rights, title, and interests in
and to any Inventions, any applications for United States and foreign Letters
Patent covering the Inventions, any United States and foreign Letters Patent
granted upon the applications, and any renewals thereof; (c) assist the Employer
or its nominees, at the expense of the Employer, to obtain any United States and
foreign Letters Patent for any Inventions as the Employer may elect; and (d)
execute, acknowledge, and deliver to the Employer at its expense any written
documents and instruments, and do any other acts, such as giving testimony in
support of the Executive’s inventorship, as may be necessary in the opinion of
the Employer to obtain and maintain United States and foreign Letters Patent
upon any Inventions and to vest the entire rights, title and interests in the
Employer and to confirm the complete ownership by the Employer of any
Inventions, patent applications, and patents.





--------------------------------------------------------------------------------







(e)    Works. The Executive agrees that all works of authorship fixed in a
tangible medium of expression relating to any activities of the Employer
including, but not limited to, flow charts and computer program source code and
object code, regardless of the medium in which it is fixed, as well as notes,
drawings, memoranda, correspondence, records, notebooks, instructions, and text
(“Works”) created or conceived by the Executive, either solely or jointly with
others (i) during the Executive’s employment by the Employer or (ii) within one
(1) year after termination of such employment, whether or not such, Works are
made or conceived during the hours of the Executive’s employment or with use of
the Employer’s facilities, materials, or personnel, shall be and shall remain
the property of the Employer, and the Executive will, without royalty or any
other consideration, promptly disclose in writing to the Employer all Works. The
Executive shall cooperate fully with the Employer and its officers and counsel,
at the Employer’s direction and expense, in obtaining, maintaining, and
enforcing worldwide copyright protection on such Works. Any such Works created
by the Executive is a “work made for hire” under the copyright law, and the
Employer may file applications to register copyright in such Works as author and
copyright owner thereof. If, for any reason, a Work created by the Executive is
excluded from the definition of a “work made for hire” under the copyright law,
then the Executive shall assign, and does hereby assign, to the Employer the
entire rights, title, and interests in and to such Work, including the copyright
therein. The Executive shall take whatever steps and do whatever acts the
Employer requests including, but not limited to, placement of the Employer
proper copyright notice on Works created by the Executive to secure or aid in
securing copyright protection in such Works, and shall assist the Employer or
its nominees in filing applications to register claims of copyright in such
Works.



§ 7.     Non-Competition and Non-Interference.
(a)Acknowledgements by the Executive. The Executive acknowledges that: (i) the
information
to be disclosed to the Executive and the services to be performed by the
Executive under this Agreement are of a special, unique, extraordinary and
intellectual character; (ii) the Employer competes with other businesses that
are located in the Market Jurisdictions; (iii) the restricted period of time and
the geographic limitations set forth below are reasonable in view of the nature
of the business in which the Employer is engaged and the Executive’s knowledge
of the Employer’s operations the Executive has gained and will gain by virtue of
the Executive’s position; and (iv) the provisions of this §7 are reasonable and
necessary to protect the Employer’s business.


(b)Covenants of the Executive. In consideration of the acknowledgments by the
Executive, and in consideration of the payments, compensation and benefits to be
paid or provided to the Executive by the Employer, the Executive covenants that
the Executive will not, directly or indirectly:


(i)    during (A) the Employment Period and for one (1) year thereafter (the
“Non-Compete Period”); and (B) the period Executive may be receiving payments
under Section 5(c)(ii), except in the course of the Executive’s employment
hereunder, directly or indirectly, in a competitive capacity, engage or invest
in, own, manage, operate, finance, control or participate in the ownership,
management, operation, financing or control of, be employed by, associated with
or in any manner connected with, lend the Executive’s name or any similar name
to, lend Executive’s credit to or render services or advice to, or plan or
prepare to do any of the foregoing with any business whose products or
activities compete in whole or in part with the Business in any Market
Jurisdiction; provided, however, that the Executive may purchase or otherwise
acquire up to (but not more than) two percent (2%) of any class of securities of
any entity (but without otherwise participating in the activities of such
entity) if such securities are listed on any national or regional securities
exchange or have been registered under § 12(g) of the Securities Exchange Act of
1934, as amended.





--------------------------------------------------------------------------------







(ii)whether for the Executive’s own account or the account of any other Person:
(A) at any time during the Employment Period and for 2 years thereafter,
directly or indirectly, interfere with, solicit, employ or otherwise engage, as
an employee, independent contractor or otherwise, any Person who is or was an
employee of the Employer or its Affiliate at any time during the last 2 years of
the Employment Period or in any manner induce or attempt to induce any employee
of the Employer or its Affiliate to terminate his or her employment with the
Employer or its Affiliate; or (B) at any time during the Employment Period and
in a competitive capacity for one (1) year thereafter, interfere with the
Employer’s or its Affiliate’s relationship with any Person, including, but not
limited to, any Person who at any time during the Employment Period was a
customer, contractor or supplier of the Employer or its Affiliate; or


(iii)at any time during or after the Employment Period, disparage the Employer
or its Affiliates or their respective shareholders, board of directors, members,
managers, officers, employees or agents.


If any term, provision or covenant in this § 7(b) is held to be unreasonable,
arbitrary or against public policy, a court may limit the application of such
term, provision or covenant or modify such term, provision or covenant and
proceed to enforce this § 7(b) as so limited or modified, which limited or
modified term, provision or covenant will be effective, binding and enforceable
against the Executive.
The period of time applicable to any covenant in this § 7(b) shall be extended
by the duration of any actual or threatened violation by the Executive of such
covenant.
The Executive shall, while the covenant under this § 7(b) is in effect, give
notice to the Employer, within ten (10) days after accepting any other
employment, of the identity of the Executive’s new employer. The Employer may
notify such employer that the Executive is bound by this Agreement and, at the
Employer’s election, furnish such employer with a copy of this Agreement or
relevant portions thereof.
The Executive shall have the right and option to be released from the covenant
not to compete set forth in §7(b)(i) above upon written notice to Employer
accompanied by a refund of all severance payments made as of the date of such
notice by Employer to Executive, whereupon Employer’s obligation to pay
Executive severance under §5(c) hereunder shall immediately terminate and be of
no further force and effect and Executive shall be released from §7(b)(i) above.



§ 8.    General Provisions.
(a)    Injunctive Relief and Additional Remedy. The Executive acknowledges that
the injury that would be suffered by the Employer as a result of a breach of the
provisions of this Agreement (including any provision of §§ 6 and 7) would be
irreparable and that an award of monetary damages to the Employer for such a
breach would be an inadequate remedy. Consequently, the Employer will have the
right, in addition to any other rights, at law or in equity, it may have to
obtain injunctive relief to restrain any breach or threatened breach or
otherwise to specifically enforce any provision of this Agreement, and the
Employer will not be obligated to post bond or other security in seeking such
relief. Without limiting the Employer’s rights under this § 8(a) or any other
remedies of the Employer, if the Executive has breached or violated or threatens
to breach of violate any of the provisions of §§ 6 or 7 the Employer will have
the right to cease making any payments otherwise due to the Executive under this
Agreement and recover payments previously made to the Executive under this
Agreement. Further, if any term, provision or covenant in §§ 6 or 7 is held to
be unreasonable, arbitrary, against public policy, or otherwise unenforceable,
Executive acknowledges and agrees that the payments required to be made to the
Executive shall be waived and that the Executive





--------------------------------------------------------------------------------





relinquishes any rights to such payment or any other forms of payment
post-dating the Executive’s separation from the Employer.
(b)    Covenants of §§ 6 and 7 Are Essential and Independent Covenants. The
covenants by the Executive in §§ 6 and 7 are essential elements of this
Agreement, and without the Executive's agreement to comply with such covenants,
the Employer would not have entered into this Agreement or employed or continued
the employment of the Executive. The Employer and the Executive have been
advised in all respects concerning the reasonableness and propriety of such
covenants, with specific regard to the nature of the business conducted by the
Employer. The Executive’s covenants in §§ 6 and 7 are independent covenants and
the existence of any claim by the Executive against the Employer under this
Agreement or otherwise will not excuse the Executive’s breach of any covenant in
§§ 6 or 7. If the Executive’s employment hereunder expires or is terminated,
this Agreement will continue in full force and effect as is necessary or
appropriate to enforce the covenants and agreements of the Executive in §§ 6 and
7 in accordance with their terms and conditions.
(c)    Representations and Warranties by the Executive. The Executive represents
and warrants to the Employer that the execution and delivery by the Executive of
this Agreement do not, and the performance by the Executive of the Executive’s
obligations hereunder will not, with or without the giving of notice or the
passage of time, or both: (i) violate any judgment, writ, injunction or order of
any court, arbitrator or governmental agency applicable to the Executive; or
(ii) conflict with, result in the breach of any provisions of or the termination
of or constitute a default under any agreement to which the Executive is a party
or by which the Executive is or may be bound. The Executive acknowledges that
the Executive has had a full and complete opportunity to consult with counsel of
the Executive’s choosing concerning this Agreement and that the Employer has not
made any representations or warranties to the Executive concerning this
Agreement other than those specifically stated in this Agreement, if any.
(d)    Waiver. The rights and remedies of the parties to this Agreement are
cumulative and not alternative. Neither the failure nor any delay by either
party in exercising any right, power or privilege under this Agreement will
operate as a waiver of such right, power or privilege, and no single or partial
exercise of any such right, power or privilege will preclude any other or
further exercise of such right, power or privilege or the exercise of any other
right, power or privilege. To the maximum extent permitted by applicable law,
(i) no claim or right arising out of this Agreement can be discharged by one
party, in whole or in part, by a waiver or renunciation of the claim or right
unless in writing signed by the other party (ii) no waiver that may be given by
a party will be applicable except in the specific instance for which it is given
and (iii) no notice to or demand on one party will be deemed to be a waiver of
any obligation of such party or of the right of the party giving such notice or
demand to take further action without notice or demand as provided in this
Agreement.
(e)    Binding Effect. This Agreement shall inure to the benefit of, and shall
be binding upon, the parties hereto and their respective successors, assigns,
heirs and legal representatives.
(f)    Notices. All notices, consents, waivers and other communications under
this Agreement must be in writing and will be deemed to have been duly given
when (i) delivered by hand (with written confirmation of receipt), or (ii) when
received by the addressee, if sent by a nationally recognized overnight delivery
service (receipt requested), in each case to the appropriate addresses set forth
below (or to such other addresses as a party may designate by notice to the
other party):
If to Employer:    Voxx International Corporation
2351 J. Lawson Blvd.
Orlando, FL 32824
Attn: Patrick M. Lavelle





--------------------------------------------------------------------------------







Copy to:    Larry N. Stopol, Esq.
Levy, Stopol & Camelo, LLP
1425 RXR Plaza
Uniondale, NY 11556


If to the Executive:    Loriann Shelton
8 Emily Ct.
Moriches, NY 11955


(g)    Entire Agreement: Amendments. This Agreement contains the entire
agreement between the parties with respect to the subject matter hereof and
supersede all prior agreements and understandings, oral or written, between the
parties hereto with respect to the subject matter hereof. This Agreement may not
be amended orally, but only by an agreement in writing signed by the parties
hereto.
(h)    Governing Law and Forum. This Agreement will be governed by the laws of
the State of New York without regard to conflicts of laws principles. Any
controversy, dispute or claim arising out of or in connection with this
agreement or the breach hereof shall be resolved by arbitration in the City and
State of New York in accordance with the rules of the American Arbitration
Association. Judgment upon the award reached by the Arbitrator(s) may be
enforced in any court having jurisdiction thereof.
(i)    Section Headings, Construction. The headings of Sections in this
Agreement are provided for convenience only and will not affect its construction
or interpretation. All references to “§” refer to sections in this Agreement.
All words used in this Agreement will be construed to be of such gender or
number as the circumstances require. Unless otherwise expressly provided, the
word “including” does not limit the preceding words or terms.
(j)    Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement will remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part or degree will remain in
full force and effect to the extent not held invalid or unenforceable.
(k)    Counterparts. This Agreement may be executed in counterparts, which when
taken together shall constitute one and the same Agreement.
(l)    Attorneys’ Fees. In the event any dispute or controversy arising from or
relating to this Agreement is submitted to any court, arbitration panel or other
party, the prevailing party in such dispute or controversy shall be entitled to
reimbursement from the non-prevailing party for the actual fees and expenses
incurred by the prevailing party in connection with such dispute or controversy
(including, but not limited to, reasonable attorney’s fees, costs and
disbursements).



IN WITNESS WHEREOF, the parties have executed and delivered this Employment
Agreement as of the date first written above.


EMPLOYER:


VOXX INTERNATIONAL CORPORATION





--------------------------------------------------------------------------------







By: /s/ Patrick M. Lavelle                    
Patrick M. Lavelle
Title: Chief Executive Officer




EXECUTIVE:


/s/ Loriann Shelton                        
Loriann Shelton, individually





